Exhibit 10.2


Dynegy Excise Tax Reimbursement Policy

Effective January 1, 2008, Dynegy Inc. and its participating subsidiaries and
affiliated entities (collectively, the “Company”) have adopted this Policy to
provide excise tax gross-up benefits for any of its employees at the level of
Managing Director or above (a “Covered Individual”) who incur excise taxes under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”).

In the event it is determined that any payment or distribution by the Company to
a Covered Individual or for a Covered Individual’s benefit (a “Payment”) would
be subject to the excise tax imposed by Code Section 4999, or the Covered
Employee incurs any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties shall hereinafter
collectively be referred to as the “Excise Tax”), the Company shall pay to such
Covered Individual, in accordance with the terms and conditions of this Policy,
an additional payment (a “Gross-up Payment”) in an amount such that after
payment by such Covered Individual of all taxes (together with any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
on any Gross-up Payment, such Covered Individual will retain an amount of the
Gross-up Payment equal to the Excise Tax imposed upon the Payments. The Company
shall make an initial determination as to whether a Gross-up Payment is required
and the amount of any such Gross-up Payment. Such Gross-up Payment shall be paid
as soon as administratively feasible after the Company determines the amount of
such payment, but in no event shall such payment be made after the last day of
the calendar year following the calendar year in which such Covered Individual
pays the Excise Tax; provided, however, the Company shall not be obligated to
pay a Gross-up Payment to a Covered Individual until such Covered Individual
signs and returns a letter to the Company, that will be provided to such Covered
Individual by the Company, which will state that such Covered Individual agrees
to be bound by the terms and conditions of this Policy.

Each Covered Individual shall notify the Company immediately in writing of any
claim by the Internal Revenue Service, which if successful, would require the
Company to make a Gross-up Payment (or a Gross-up Payment in excess of that, if
any, initially determined by the Company) within five (5) days of the receipt of
such claim. The Company shall notify such Covered Individual in writing at least
(5) days prior to the due date of any response required with respect to such
claim if it plans to contest the claim. If the Company decides to contest such
claim, then such Covered Individual shall cooperate fully with the Company in
such action; provided, however, the Company shall bear and pay directly or
indirectly all costs and expenses (including additional interest and penalties)
incurred in connection with such action and shall indemnify and hold such
Covered Individual harmless, on an after-tax basis, for any Excise Tax imposed
as a result of the Company’s action. Reimbursement for any such costs and
expenses shall be made as soon as administratively feasible, but in no event
after the last day of the calendar year following the calendar year in which
such cost or expense is incurred. If, as a result of the Company’s action with
respect to a claim, a Covered Individual receives a refund of any amount paid by
the Company with respect to such claim, then such Covered Individual shall
promptly pay such refund to the Company. If the Company fails to timely notify
such Covered Individual whether it will contest such claim or the Company
determines not to contest such claim then the Company shall immediately pay to
such Covered Individual (but in no event after the last day of the calendar year
following the calendar year in which such Covered Individual pays the additional
amount) a Gross-up Payment, in accordance with the terms and conditions of this

 



--------------------------------------------------------------------------------



 

Policy, for any portion of such claim which it has not previously paid to such
Covered Individual.

Dynegy Inc. reserves the right to amend, modify, supplement or terminate, in
whole or in part, any or all of the provisions of this Policy at any time
prospectively or retroactively, for any reason, without notice or further
obligation to any Covered Individual or any other person entitled to receive
benefits under this Policy.

 

2

 

 

 